DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 11/24/2021.
Claims 1-5, 8, 11-15, 18 and 37-48 are pending and claims 6-7, 9-10, 16-17 and 19-36 are canceled.
Claims 1-5, 8, 11-15, 18 and 37-48 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101, Applicant is of the opinion that the claims are directed to patent eligible subject matter as demonstrated by referring to guidelines published by the USPTO on January 7, 2019, namely, the “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed Reg. 50 (January 7, 2019) as Independent claim 1 does not recite a judicial exception which satisfies Prong One and independent claim 1 recites practical application of the judicial exception and, thus, satisfies Prong Two since the Office Action provides no evidence supporting that assertion that the claims are directed to “certain methods of organizing human activity”.  For example, there is no evidence on the record supporting a conclusion that the claims involve or are analogous to court-identified fundamental economic principles or practices, commercial or legal interactions, or activities involving managing personal behavior or relationships or interactions between people. Rather, claim 1 recites 
Further, Applicant contends that claim 1 provides a practical application of any alleged judicial exception in a manner that imposes a meaningful limit on any such judicial exception as the claimed processor circuitry is directed to a particular technical solution defining interactions among the recited compute device and a data exchange, a data subscriber endpoint system and a blockchain to enable the compute device to grant the data subscriber endpoint system access to data stored in a data storage associated with compute device and to monitor the blockchain for other transactions involving access to that data. Such a technical solution does not involve mere insignificant pre-solution or post-solution activity, but defines an unconventional sequence of technical operations by which the recited compute device interacts with the data exchange, the data subscriber endpoint system and the blockchain.  Moreover, the method of claim 1 provides a practical solution to the problem of detecting improper access to the data provided by the compute device. For example, as explained in paragraph [0027].  Therefore, contrary to the assertions in the Office Action, claim 1 offers an unmistakably practical application that improves technology by improving compute device security. Moreover, claim 1 provides no risk whatsoever of pre-empting the use of any judicial exception. Rather, it is unambiguously limited to a practical application of technology that provides a meaningful limit on any judicial exception that could be imagined as present, and can in no way be reasonably seen to be a mere drafting effort seeking to monopolize any judicial exception. As such, the claim is not directed to a judicial exception and is patent eligible. Thus, the rejection is in error.
Examiner fully considers Applicant’s position, but respectfully disagree because the claim recites transaction data management, which is an abstract idea and grouped within the Alice/Mayo test such as commercial interaction (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involve transmitting a message to a data exchange for publishing data, initiating transaction when there is a request for the data, transmitting another message to publish record of the transaction, validating the transaction before implementing the transaction in a distributed ledger and monitoring for a duplicate transaction in the distributed ledger before outputting notification when there is a duplicate transaction found in the distributed ledger.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the additional elements perform the steps or functions of the abstract idea.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements performing the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction data management.  As discussed above, taking the claim elements separately, the additional elements  perform the steps or functions of the abstract idea.  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction data management.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.

With respect to rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that the cited references relied upon by the Office Action do not teach or suggest a compute device comprising processor circuitry to “monitor the blockchain for a second record including a second label that matches the first label included” and “output a notification when the second record 1s identified in the blockchain,” as the Office Action did not reject prior claim 9 under 35 U.S.C. § 103 and accordingly, the subject matter of prior claim 9 is allowable over the cited references.  As such, and in the interest of advancing prosecution, claim 1 has been amended based on the subject matter of prior claim 9.
Examiner fully considers Applicant’s position and considers the argument with respect to the prior arts used as moot as the claims have been amended and the prior arts used to reject the instant claims have changed.
However, Neither Krellenstein nor Sundstrom explicitly disclose monitor the blockchain for a second record including a second label that matches the first label; and output a notification when the second record is identified in the blockchain.  Rice disclose,
“As further shown in FIG. 4, process 400 may include performing an action based on the validation results (block 450). For example, content validation node 220 may perform (e.g., using processor 320, communication interface 370, and/or the like) an action based on the validation results. In some implementations, content validation node 220 may perform a variety of actions, including, for example, notifying other devices (such as content provider device 210, user devices 230, and/or validation wrapper device 250) regarding the results of the validation and/or generating data that enables other devices (such as content provider device 210, user devices 230, and/or validation wrapper device 250) to provide and/or perceive information regarding the results of the validation. 
In some implementations, validation wrapper device 250 obtains content validation results based on content validation node 220 providing the content validation results to validation wrapper device 250. For example, content validation node 220 may be configured (e.g., via a smart contract) to provide validation wrapper device 250 with the results of content validation when the validation process has been performed. In some implementations, validation wrapper device 250 obtains content validation results based on validation wrapper device 250 reading the validation results from the blockchain used by content validation node 220 for content validation. For example, validation wrapper device 250 may periodically check the blockchain network for a transaction associated with the content data, e.g., in a manner designed to enable validation wrapper device 250 to read and obtain validation results from the blockchain. 
In some implementations, validation wrapper device 250 may verify that the content has not changed based on verification data included in the validation results. For example, validation results may include hash data that was generated (e.g., by validation wrapper device 250 and/or content validation node 220) by hashing the content. Validation wrapper device 250 may verify that the content has not changed by hashing the content and comparing the results to the hash data included in the validation results. In a situation where the hash data matches, the content is unlikely to have changed after the validation process was performed. In a situation where the hash data does not match, the content was changed after the content validation process was performed and, as such, the validation results may be inaccurate and/or need to be performed again. In this situation, validation wrapper device may cause the content to be validated again (e.g., in response to determining that the content has changed).” (In at least Pars. 108, 115)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Rice disclose monitor the blockchain for a second record including a second label (hash) that matches the first label (Fig. 4; Pars. 51-52, 61, 63, 69, 99-100, 115); and output a notification when the second record is identified in the blockchain (Fig. 4; Pars. 83, 86).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute checking whether the ciphertext is equal to the commitment or check the order book of the trading platform and see the following orders to match one or more trade order plaintexts based on the one or more trade order plaintexts and one or more trade order priorities (Figs. 6-7; Pars. 46, 110, 118) of Krellenstein, Sundstrom in view of monitor the blockchain for a second record including a second label (hash) that matches the first label (Fig. 4; Pars. 51-52, 61, 63, 69, 99-100, 115); and output a notification when the second record is identified in the blockchain (Fig. 4; Pars. 83, 86) of Rice in order to access and review to verify published transaction data on the blockchain network associated with a cryptographic transaction commitments (Krellenstein, Pars. 92, 98) and to periodically check the blockchain network for a transaction associated with the transaction  data and to publish the transaction validation data to others on the blockchain network (Rice, Par. 58-59, 83).   ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, 11-13, 18, 37, 40, 43-45 and 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-5, 6, 8 and 37 are directed to a device (System).  Claims 11-13, 18 and 40 are directed to a one non-transitory computer readable storage medium (Article of Manufacture).  Claims 43-45 and 48 are directed to a method (Process).  Therefore, these claims fall within the four statutory categories of invention.
The claim recites transaction data management, which is an abstract idea.  Specifically, the claims recite "cause transmission of a first message to a data exchange to publish availability of data to be accessed from data storage; initiate a transaction to provide a data subscriber with access to the data in response to a request from the data subscriber; cause transmission of a second message to publish a first record of the transaction when the transaction is validated  to cause the first record to be included in a (ledger), the first record to include a first label for the data; monitor the (ledger) for a second record including a second label that matches the first label; and output a notification when the second record is identified in the (ledger)," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction (See 2019 Revised See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a compute device comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions,” “at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a device to,” “endpoint system,” and “blockchain implemented by the blockchain network” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a compute device comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions,” “at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a device to,” “endpoint system,” and “blockchain implemented by the blockchain network” cause transmission of a first message to a data exchange to publish availability of data to be accessed from data storage; initiate a transaction to provide a data subscriber with access to the data in response to a request from the data subscriber; cause transmission of a second message to publish a first record of the transaction when the transaction is validated  to cause the first record to be included in a (ledger), the first record to include a first label for the data; monitor the (ledger) for a second record including a second label that matches the first label; and output a notification when the second record is identified in the (ledger)."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a compute device comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions,” “at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a device to,” “endpoint system,” and “blockchain implemented by the blockchain network,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction data management.  As discussed above, taking the claim elements separately, the “a compute device comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions,” “at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor of a device to,” “endpoint system,” and “blockchain implemented by the blockchain network,” performs the steps or functions of "cause transmission of a first message to a data exchange to publish availability of data to be accessed from data storage; initiate a transaction to provide a data subscriber with access to the data in response to a request from the data subscriber; cause transmission of a second message to publish a first record of the transaction when the transaction is validated  to cause the first record to be included in a (ledger), the first record to include a first label for the data; monitor the (ledger) for a second record including a second label that matches the first label; and output a notification when the second record is identified in the (ledger)."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction data management.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-5, 6, 8, 12-13, 18, 37, 40, 44-45 and 48 further describe the abstract idea of transaction data management.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14 and 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over Krellenstein et al (US 2019/0012662), Sundstrom (US 2008/0140709) in view of Rice (US 2020/0044828).
With respect to claims 1, 11 and 43, Krellenstein discloses compute device  comprising: at least one memory; computer readable instructions; and processor circuitry to execute the 
transmitting (cause transmission of), by executing an instruction with at least one processor of a data publisher endpoint device, a first message to a data exchange to publish availability of data to be accessed from data storage associated with the compute device (Figs. 3; Pars. 84, 95, 97, 99);
initiating, by executing an instruction with the at least one processor, a transaction (Fig. 1; Pars. 80)
cause transmission of a second message to publishing, by executing an instruction with the at least one processor, a first record of the transaction to a blockchain network when the transaction is validated to cause the first record to be included in a blockchain implemented by the blockchain network, the first record to include a first label for the data (Figs. 3, 5; Pars. 22, 101, 110, 117-119).
Krellenstein does not explicitly disclose to provide a data subscriber endpoint system with access to the data in response to a request from the data subscriber endpoint system.  Sundstrom disclose to provide a data subscriber endpoint system with access to the data in response to a request from the data subscriber endpoint system (Figs. 3, 5; Pars. 36-41, 58-66).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the publication of data on a platform that is accessible/auditable by any users on the network or the platform (Fig. 1; Pars. 89) of Krellenstein in view of to provide a data subscriber endpoint system with access to the data in response to a Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Krellenstein nor Sundstrom explicitly disclose monitor the blockchain for a second record including a second label that matches the first label; and output a notification when the second record is identified in the blockchain.  Rice disclose monitor the blockchain for a second record including a second label (hash) that matches the first label (Fig. 4; Pars. 51-52, 61, 63, 69, 99-100, 115); and output a notification when the second record is identified in the blockchain (Fig. 4; Pars. 83, 86).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute checking whether the ciphertext is equal to the commitment or check the order book of the trading platform and see the following orders to match one or more trade order plaintexts based on the one or more trade order plaintexts and one or more trade order priorities (Figs. 6-7; Pars. 46, 110, 118) of Krellenstein, Sundstrom in view of monitor the blockchain for a second record including a second label (hash) that matches the first label (Fig. 4; Pars. 51-52, 61, 63, 69, 99-100, 115); and output a notification when the second record is identified in the blockchain (Fig. 4; Pars. 83, 86) of Rice in order to access and review to verify published transaction data on the blockchain Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 2, 12 and 44, Krellenstein, Sundstrom in view of Rice discloses all the limitations as described above.  Additionally, Krellenstein discloses 
determining a price for accessing the data (Figs. 1-3; Pars. 30, 78, 95, 112); and
including the first label and the price in the first message (Figs. 1-3; Pars. 30, 78, 95, 112).
With respect to claims 3, 13 and 45, Krellenstein, Sundstrom in view of Rice discloses all the limitations as described above.  Additionally, Krellenstein discloses 
the request includes a public encryption key associated with the data subscriber endpoint system (Par. 64)
encrypting the data with the public encryption key to generate encrypted data (Pars. 79);
transmitting (cause transmission of) a third message to the data subscriber endpoint system to initiate the transaction, the third message to specify a location at which the encrypted data can be accessed by the data subscriber endpoint system (Fig. 3; Pars. 26, 98-100, 139, 147); and
receiving (access) a response to the third message from the data subscriber endpoint system, the response to indicate whether the transaction is accepted by the data subscriber endpoint system (Fig. 3; Pars. 98-100).
With respect to claims 4, 14 and 46, Krellenstein, Sundstrom in view of Rice discloses all the limitations as described above.  Additionally, Krellenstein discloses 
(executing a smart contract application to) validate the transaction when the response to the second message indicates the transaction has been accepted by the data subscriber endpoint system, the smart contract application to confirm payment of the price by the data subscriber endpoint system to validate the transaction (Pars. 21, 34, 110-111).

Claims 5, 8, 15, 18 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Krellenstein et al (US 2019/0012662), Sundstrom (US 2008/0140709), Rice (US 2020/0044828) in view of Bibera et al (US 2018/0227119).
With respect to claims 5, 15 and 47, Krellenstein, Sundstrom in view of Rice discloses all the limitations as described above.  Additionally, Krellenstein discloses determine a condition for accessing the data include the condition in the first message (Pars. 100, 117); 
Neither Krellenstein, Sundstrom, Rice nor explicitly disclose (execute the smart contract application to) monitor access of the data by the data subscriber endpoint system to enforce the condition after the transaction has been validated; and (cause transmission of a fourth message) publish a third record to the blockchain network to update the transaction (when the smart contract application determines) in response to a determination that the condition has been violated by the data subscriber endpoint system.  Bibera disclose execute the smart contract application to monitor access of the data by the data subscriber endpoint system to enforce the Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 8, 18 and 48, Krellenstein, Sundstrom, Rice in view of Bibera discloses all the limitations as described above.  Additionally, Krellenstein discloses the computer readable instructions, when executed, cause the at least one processor to: 
(cause the second message to be transmitted) transmitting to computing nodes included in the blockchain network to publish the first record to the blockchain network (Figs. 3, 5; Pars. 22, 101, 110, 117-119).
Neither Krellenstein, Sundstrom, Rice nor Bibera disclose wherein the first record is to include a transaction identifier, the price, an identifier associated with the compute device, and an identifier associated with the data subscriber endpoint system.  However, this describes the first record and as the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Conclusion
PGPub Ericson (US 2019/0205932): Ericson disclose determine a condition for accessing the data and include the condition in the message to transmit to the data exchange to publish the availability of the data (Pars. 39, 44, 48, 50); execute the smart contract application to monitor access of the data by the data subscriber endpoint system to enforce the condition after the transaction has been validated (Pars. 49, 51).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685